Citation Nr: 1759281	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  10-04 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  The timeliness of a notice of disagreement (NOD) received in February 2010, in response to a January 2008 rating decision that was mailed in February 2008 (hereinafter February 2008 rating decision) that denied entitlement to diabetes mellitus and a heart disability.

2.  Entitlement to service connection for diabetes mellitus, type II (diabetes).

3.  Entitlement to service connection for a heart condition.

4.  Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes.

5.  Entitlement to service connection for hypertension, claimed as secondary to diabetes.

6.  Entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as secondary to diabetes.

7.  Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as secondary to diabetes.

8.  Entitlement to service connection for an acquired psychiatric disorder, claimed as secondary to diabetes.

9.  Entitlement to service connection for diabetic retinopathy, claimed as secondary to diabetes.

10.  Entitlement to service connection for nasal condition, to include sinusitis.  

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from September 1968 until July 1970. 

These matters initially came before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Board previously considered and denied the appeal in October 2010.  In that decision, the Board reopened a claim for a back disability and denied the reopened claim.  The Board also denied the claims to reopen diabetes and a heart disability, and denied service connection for sinusitis, erectile dysfunction, hypertension, peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, diabetic retinopathy, depression, and a TDIU.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and in an Order dated in July 2013, the Court granted a Joint Motion for Remand submitted by the parties in the case and vacated the portion of the Board's October 2012 decision which denied the Veteran's applications to reopen claims for service connection for diabetes mellitus and a heart disability and denied service connection for sinusitis, erectile dysfunction, hypertension, peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, diabetic retinopathy, depression and a claim for TDIU, but did not disturb the Board's decision to reopen and deny the claim for the back disability.  The terms of the Joint Motion for Remand were incorporated by the Court in its Order.  The case was subsequently returned to the Board for appellate review. 

In December 2013, the Board remanded the issues on appeal to the RO for additional development.  

The issues involving diabetes and a heart condition were previously characterized as whether new and material evidence had been received to reopen prior claims.  As the original claims are being reconsidered pursuant to 38 C.F.R. § 3.156(c) in light of additional service personnel records (SPRs) received, the issues have been recharacterized as original claims. 

The Board has also broadened the issue of service connection for sinusitis to include any nasal condition.  This recharacterization is needed to best reflect the broader scope of the issue intended by the Veteran, as shown by the developed evidence.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In October 2017, the Veteran waived initial RO consideration of additional evidence received since the last supplemental statement of the case (SSOC) in August 2016.  See 38 C.F.R. § 20.1304(c).

In September 2017, the Veteran perfected an appeal of an issue involving service connection for a back injury.  In his substantive appeal (VA Form 9), the Veteran requested a Board hearing by live videoconference.  At present, that hearing request remains pending.  The Board will notify the Veteran of the hearing date once it is scheduled.  

The issues of timeliness of an appeal and service connection for diabetes, a heart condition, erectile dysfunction, hypertension, peripheral neuropathy, and diabetic retinopathy are denied herein below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran filed numerous statements and evidence within one year of a February 2008 rating decision denying service connection for diabetes and a heart condition, but none of the submissions expressed disagreement with or otherwise pertained to those two issues, and an express NOD was not received by the RO until greater than one year later.  

2.  The Veteran was not exposed to Agent Orange or another covered herbicide during service.  

3.  The Veteran is not service-connected for any primary diagnosis causing erectile dysfunction, hypertension, peripheral neuropathy of the upper and lower extremities, and diabetic retinopathy.  

4.  The Veteran is not service-connected for any disabilities upon which a claim for a TDIU may be based.  

CONCLUSIONS OF LAW

1.  A timely NOD was not received within one year of the February 2008 rating decision as it pertains to the denials of service connection for diabetes and a heart condition.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.201 (2017).

2.  The criteria to establish service connection for diabetes, as presumptively due to Agent Orange exposure, are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2017).

3.  The criteria to establish service connection for a heart condition, as presumptively due to Agent Orange exposure, are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2017).

4.  The criteria to establish service connection for erectile dysfunction, as secondary to a service-connected disability, are not met.  38 U.S.C. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

5.  The criteria to establish service connection for hypertension, as secondary to a service-connected disability, are not met.  38 U.S.C. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

6.  The criteria to establish service connection for peripheral neuropathy of the upper extremities, as secondary to a service-connected disability, are not met.  38 U.S.C. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

7.  The criteria to establish service connection for peripheral neuropathy of the lower extremities, as secondary to a service-connected disability, are not met.  38 U.S.C. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

8.  The criteria to establish service connection for diabetic retinopathy, as secondary to a service-connected disability, are not met.  38 U.S.C. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

9.  The claim for a TDIU is dismissed.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Timeliness of Appeal

The Veteran maintains that he filed a timely appeal following a February 2008 rating decision as it pertained to a denial of service connection for diabetes and a heart condition.  

A.  Applicable Law

As in effect at that time, the law provided that an NOD is a written communication from a claimant or from his or her representative expressing (1) dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and (2) a desire to contest the result.  While special wording is not required, the NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201.  In doing so, all filings by a claimant must be construed based on a liberal reading.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that "[i]n direct appeals, all filings must be read 'in a liberal manner' whether or not the veteran is represented").

An NOD must be filed within one year from the date that that the RO mailed notice of the rating decision.  Otherwise, that determination becomes final.  See 38 C.F.R. § 20.302(a). 

A timely filed NOD places the issue(s) into appellate status, which requires the issuance of an SOC.  See 38 C.F.R. §§ 3.103(f), 19.26; see also, e.g., Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  


B.  Discussion

In this case, the Board finds that a timely appeal was not followed after the February 2008 rating decision. 

The February 2008 rating decision, in pertinent part, denied service connection for diabetes and a heart condition.  The Veteran was not notified of that decision at his latest mailing address of record.  However, he has not argued that he did not receive it.  To the contrary, it is his current contention that he timely appealed the decision, which implies he received it.  In fact, in April 2008, the Veteran submitted a copy of the February 2008 rating decision to his congressperson.  Therefore, actual notice is presumed.  See Boyd v. McDonald, 27 Vet. App. 63, 73 (2014); Sellers v. Shinseki, 25 Vet. App. 265 (2012).  

In support of his current appeal, the Veteran argued in his February 2010 NOD that he went to the RO on several different matters, and thought an officer he spoke with had refiled an appeal.  He also went to a VA representative at the VA hospital, whom he also thought filled out an appeal.  Finally, his congressperson's office told him an appeal had been filed.  In an August 2015 VA Form 9, the Veteran wrote that he considered his submission to his congressperson to be his NOD because it was dated in April 2008.  In August 2016, the Veteran made a similar contention indicating that the statement to his former congressperson "clearly would establish I filed an appeal of a previously denied claim."  

The Veteran is correct that action was taken following the January 2008 rating decision.  As he indicted, the Veteran's congressperson sent the RO a fax in April 2008 containing 23 pages of information, including multiple statements from the Veteran and a copy of the rating decision.  The content of this submission, however, pertained to an unrelated claim denied in the February 2008 rating decision.  Except for the duplicate copy of the February 2008 rating decision, none of the information pertained to diabetes or the heart condition.  Thus, this congressional submission cannot be considered an NOD as to those two issues.  See 38 C.F.R. § 20.201.  

Within one year of the February 2008 rating decision, the Veteran also submitted additional evidence and argument, but it also pertained to the unrelated claim of service connection.  Thus, this evidence cannot be considered as having been filed in conjunction with the claims of service connection for diabetes and the heart condition.  See 38 C.F.R. § 3.156(b).  

Also important, the claims file contains a June 2008 Report of Contact from the Veteran.  The RO documented that the Veteran was requesting service connection for a back condition.  In a separate contact report, the RO noted that the Veteran "is only claiming a back condition."  This is further evidence that the Veteran did not appeal, and did not intend to appeal, the denials for diabetes and a heart condition.  

It was not until April 2009 that the Veteran filed an explicit NOD.  In the NOD, he wrote that he had "made this request nearly one year ago, just after your decision was rendered but have now am being told VA has never received my request."  Again here, however, the Veteran explicitly identified a June 2008 rating decision, which denied service connection for the back condition.  

To the extent the Veteran went to the VA hospital to file an appeal, there is no indication in the record that this occurred.  Even if true, the Veterans Benefits Administration (VBA), which is the RO, and the Veterans Health Administration (VHA), which is the VA hospital, are separate administrative organizations within VA.  See Massie v. Shinseki, 25 Vet. App. 123, 132, n.8 (2011), aff'd 724 F.3d 1325 (Fed. Cir. Jul 29, 2013).  The RO must receive any reports from the VA hospital in order to initiate the appeal process.  See id.  To this extent, there is a presumption of regularity dictating that, if the RO had received the letter, the RO would have associated it with the claims file and acted on it in some manner.  See Fithian v. Shinseki, 24 Vet. App. 146, 151 (2010).  Accordingly, the Board cannot find that the Veteran filed an appeal based on his contention that he did so at the VA hospital.  

For these reasons, the Board finds that the Veteran did not file a timely NOD with the January 2008 rating decision.  

More recently, complete copies of the Veteran's SPRs were received in December 2016, which was after the original claim became final.  These records relate to whether the Veteran was exposed to Agent Orange during service.  Therefore, the original claim is being reconsidered pursuant to 3.156(c).  See Blubaugh v. McDonald, 773 F.3d 1310, 1314 (Fed. Cir. 2014).

Nonetheless, the claims file shows that the Veteran did not file a timely NOD following the February 2008 rating decision.  Accordingly, that rating decision became final, and the appeal as to this issue is denied.  

II. Diabetes and Heart

The claims of service connection for diabetes and a heart condition are related to the extent both claims are based upon the Veteran's contention that he was exposed to Agent Orange during service.  Accordingly, these claims will be discussed together.  

Previously, both claims were denied in the February 2008 rating decision.  As indicated, the Veteran's complete SPRs were received after the original claim became final.  They constitute relevant official service department records that existed and had not been associated with the claims file when VA first decided the claims.  Therefore, even though the records do not ultimately substantiate the claims, the claims will be reconsidered under 38 C.F.R. § 3.156(c).  

With regards to the merits of these claims, the Veteran wrote in his February 2011 VA form 9 that he had "strong reason" to believe Agent Orange herbicides were stored onboard his vessel.  He specified that the barrels quickly eroded and were leaking.  He admitted that he could not say that with "absolute certainty" that the barrels contained Agent Orange.

In a February 2009 VA medical record, the Veteran further stated that barrels of Agent Orange were being loaded and would spill onto the ship, and it would then get into the ventilation system, contaminating the air.

In an August 2016 statement, he also asserted that he "was in Vietnam's coastal waters and phenoxy herbicides were onboard our ship as well as drifted on to the vessel from onshore spraying from C-123s."  He similarly wrote in a March 2010 statement that he was in Vietnam pursuant to § 3.313 because his vessel came within three miles of the Vietnam coast.  

Separately, the Veteran wrote in an October 2013 statement that he "personally sprayed chemicals (i.e., weed killer) at [a Naval base].  I got it on me.  I have no clue what the substance was but it had an obnoxious odor to it.  This occurred at Millington NAS in Memphis, TN in 1970."

A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

With regard to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam War period.  38 C.F.R. § 3.307.  For these Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309. 

The list of diseases associated with exposure to certain herbicide agents is as follows: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; Ischemic heart disease; all chronic B cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

B.  Discussion

In this case, the claims are denied as the evidence is not in equipoise in establishing Agent Orange exposure during service.  

There is no dispute that the Veteran has been diagnosed with diabetes and a heart condition, and that these conditions would be presumptively due to Agent Orange exposure if such were shown.  

The sole question in dispute is whether he was exposed to Agent Orange during service.  

As it pertains to the Veteran's contention that he was exposed to Agent Orange aboard his ship, the Veteran's SPRs show that he was assigned to the USS Oriskany (CVA 34).  According to the service department, this ship was in the official waters of the Republic of Vietnam from May 1969 to June 1969, in July 1969, and from August 1969 to September 1969.  This ship is not on the list of ships that operated in Vietnam's inland waterways or docked to shore, as listed in VA's Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents.  See VBA Manual M21-1, IV.ii.1.H.2.f, Review of Military Service Personnel Records to Verify Duty or Visitation in the RVN While Serving Aboard Ships on the RVN's Offshore Waters or on Inland Waterways; VBA Manual M21-1, IV.ii.1.H.2.c, Specific Geographic Locations Determined to Be Offshore Waters.  

The Veteran wrote in his February 2011 VA Form 9 that he did not personally go on shore, and service within three miles of the coast of Vietnam does not constitute Vietnam service for purposes of the Agent Orange presumptions.  See 38 C.F.R. § 3.313(a); Gray v. McDonald, 27 Vet. App. 313, 326-27 (2015); VBA Manual M21-1,  IV.ii.1.H.2.h, Developing Claims Based on Exposure to Herbicides During Service Aboard Ships Operating on the RVN's Offshore Waters.  

Moreover, Agent Orange was not transported, stored, or used aboard U.S. Navy or Coast Guard ships.  See VBA Manual M21-1, IV.ii.1.H.2.l, Processing Claims Based on Storage of Agent Orange Aboard U.S. Navy and Coast Guard Ships.  The Department of the Army, U.S. Army & Joint Services Records Research Center (JSRRC) has informed VA that it has no evidence indicating that Navy ships transported tactical herbicides from the U.S. to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  See VBA Manual M21-1,  IV.ii.1.H.2.m, Mandatory Claims Folder Documentation for Veterans Claiming Herbicide Exposure Aboard a Ship in Offshore Waters; see also 77 Fed. Reg. 76170 (Dec. 26, 2012), Presumption of Exposure to Herbicides for Blue Water Navy Vietnam Veterans Not Supported.

The Veteran believes that Agent Orange was stored on his ship.  As he stated in his February 2011 VA Form 9, however, the Veteran is not competent to state with any degree of certainty that the barrels he observed were, in fact, Agent Orange.  Thus, his statements are not competent evidence of Agent Orange exposure aboard the USS Oriskany.  

With respect to his August 2016 statement that he was exposed to Agent Orange from onshore spraying by C-123s, the JSRRC has likely found that it cannot document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  Id.  

Finally, with regard to the Veteran's October 2013 statement that he sprayed chemicals at Millington Naval Air Station in 1970, his SPRs show that he was stationed at that facility in 1970.  The record does not confirm or rebut his assertion that he sprayed chemicals while stationed there.  Even assuming that he sprayed some type of chemical, there is no evidence showing what type of chemical it was.  Specifically, there is no indication that this chemical contained 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram, as is required to invoke the presumption that his diabetes and heart disease is due to that chemical.  See 38 C.F.R. § 3.307(a)(6).  

Thus, overall, the evidence is not in equipoise in showing that the Veteran was exposed to Agent Orange or a different herbicide containing the harmful agents.  

Because there is no competent indication of Agent Orange exposure during service, which is sole theory of entitlement raised for the nexus element, the evidence is not in equipoise all material elements of the claim.  There is no reasonable doubt to be resolved in his favor.  Therefore, the appeal is denied.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.

III.  Secondary Claims

As set forth in his February 2011 VA Form 9, the Veteran maintains that erectile dysfunction, hypertension, peripheral neuropathy of the upper and lower extremities, and diabetic retinopathy are secondary to diabetes and/or a heart condition.  

Service connection may be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

Because the claims of compensation for diabetes and a heart condition are denied, the derivative claims of service connection for the secondary conditions cannot be granted as a matter of law.  See 38 C.F.R. § 3.310; DeLisio v. Shinseki, 25 Vet. App. 45, 59 (2011).  Therefore, the appeal is denied as to these claims.  

IV.  TDIU

The Veteran is not currently service-connected for any disabilities.  Therefore, there is no legal basis to consider a TDIU.  See 38 C.F.R. § 4.16.  Should service connection later be granted for any disability(ies), the Veteran is encouraged to re-file the TDIU claim at that later date.  At present, however, without any service-connected disabilities, the claim for a TDIU is denied.  


ORDER

A timely NOD was not filed within one year of a February 2008 rating decision as it pertained to the denials of service connection for diabetes and a heart condition. 

Service connection for diabetes is denied.  

Service connection for a heart condition is denied.  

Service connection for erectile dysfunction is denied.  

Service connection for hypertension is denied.  

Service connection for peripheral neuropathy of the upper extremities is denied.  

Service connection for peripheral neuropathy of the lower extremities is denied.  

Service connection for diabetic retinopathy is denied.  

The claim for a TDIU is denied.


REMAND

The Board has conducted a preliminary review of the remaining matters, but has found that further evidentiary development is warranted before a final decision may be reached.  

Psychiatric Disorder

The current evidence of record, including a December 1999 psychiatric evaluation for the Social Security Administration and a May 2016 VA examination indicate that the Veteran has a current diagnosis of depression related to his medical conditions, including a low back injury.  As stated in the Introduction section herein above, the Veteran has a pending appeal for a low back injury.  That claim is currently awaiting a Board hearing.  

The claim is, therefore, intertwined with the pending and remanded issues.  As such, a decision by the Board on the psychiatric claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); cf Todd v. McDonald, 27 Vet. App. 79 (2014).
  
Nasal Condition

The Veteran previously underwent a VA examination in May 2016 to address the claimed sinusitis.  The VA examiner found that the Veteran did not have a history of chronic pansinusitis sinusitis.  The VA examiner also concluded that there was no evidence of chronic sinusitis, and that chronic sinusitis is less likely than not incurred in or caused by the diagnosis of hay fever and the inflamed sore throat during service.

The VA examiner did not address the other diagnoses shown in the Veteran's VA medical records, such as rhinitis (February 2014).  

Moreover, the Veteran's service enlistment examination in September 1968 gives a positive history of "hay fever."  The VA examiner did not give an opinion as to whether this preexisting condition was aggravated during service.  

Thus, the May 2016 VA examination is incomplete, and a new VA examination is needed.  

Accordingly, the case is REMANDED for the following action:

1.  After completing any preliminary development needed, arrange for the Veteran to undergo a VA examination to address the claimed nasal disorder.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all nasal disorders found extant, to include sinusitis and/or rhinitis.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  Did any diagnosed condition preexist the Veteran's active service, which began in September 1968?  The examiner's attention is particularly directed to the September 1968 enlistment examination showing an assessment of mild hay fever.   

(c)  If preexisting his service, did the condition worsen (i.e., increase in severity) during service?  If yes, was that worsening due to the natural progress of the disease? The examiner's attention is particularly directed to a December 1968 medical record showing complaints of sore throat.  

How certain are you in your answers to questions (b) and (c)?  Would any doctor with the same information reasonably be able to reach a different conclusion?

(d)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

If you determined in questions (b) and (c) that a condition preexisted service, this should include consideration of whether the current condition represents the present manifestation of that same condition.  

In answering these questions, please articulate the reasons underpinning each conclusion.  That is, (1) identify what facts and information, whether found in the record or outside the record, support the conclusion, and (2) explain how that evidence justifies the conclusion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

2.  After completing all actions set forth in paragraph 1, plus any further action needed as a consequence of the development completed in paragraph 1 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


